DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/12/2021, 07/09/2021, 08/13/2021, 11/11/2021, 12/15/2021, 02/15/2022, 03/24/2022, 04/14/2022 and 10/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-12 and 20 of copending Application No. 17/077259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both are claiming similar claim limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2020/0161728 to Wang.
With respect to claim 1, Wang teaches a battery pack comprising: 
a longitudinal beam 400; 
a plurality of battery cells 210 disposed adjacent the longitudinal beam, wherein each battery cell 210 is characterized by: 
a first surface, 
a second surface opposite the first surface, 
a third surface extending vertically between the first surface and the second surface, and 
a fourth surface opposite the third surface; 
a lid 150 coupled with the first surface of each battery cell 210 of the plurality of battery cells 210; and 
a base 110 coupled with the second surface of each battery cell 210 of the plurality of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 2, Wang teaches the battery pack, further comprising: a lateral wall 405 extending from the longitudinal beam 400 between two battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 3, Wang teaches the battery pack, wherein the lid 150 and the base 110 are coupled with one or both of the lateral wall 405 or the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 4, Wang teaches the battery pack, wherein the third surface faces the longitudinal beam 400, and wherein battery terminals (not shown) extend from the third surface (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 5, Wang teaches the battery pack, wherein the plurality of battery cells 210 comprise a first set of battery cells 210 and a second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 6, Wang teaches the battery pack, wherein the longitudinal beam 400 is characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface, wherein the third surface of each battery cell 210 of the first set of battery cells 210 faces the first longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 7, Wang teaches the battery pack, wherein the third surface of each battery cell of the second set of battery cells 210 faces the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 8, Wang teaches the battery pack, further comprising: a first side beam 115 positioned adjacent the fourth surface of each battery cell 210 of the first set of battery cells 210; and a second side beam 125 positioned adjacent the fourth surface of each battery cell 210 of the second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 9, Wang teaches the battery pack, wherein the base 110 is a heat exchanger 310, and wherein the base 110 defines fluid channels 710 extending orthogonally to the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2015/0118537 to Obasih et al.
With respect to claims 10 and 11, Wang does not specifically teach the battery pack, wherein the lid is coupled with the first surface of each battery cell with an adhesive, and wherein the base is coupled with the second surface of each battery cell with an adhesive; wherein the adhesive is a thermal interface adhesive.
However, Obasih et al. teach a battery cell pack comprising a thermal pouch (the adhesive) covering majority portion of the outer surface of the battery cell, which is formed between the thermal management features 150 and 152 (the lid and the base), wherein the thermal pouch is an adhesive forms the carbon-based thermal film (Wang: Sections [0055] ; Claims 14 and 15; Figs. 6 and 9).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Obasih et al. with the motivation of having a means such the thermal pouch improve the cooling efficiency and hold the battery cells in place.

With respect to claim 12, Wang teaches a battery pack comprising: 
a longitudinal beam 400; 
a plurality of battery cells 210 disposed adjacent the longitudinal beam 400; 
a lid 150 coupled with a first surface of each battery cell 210 of the plurality of battery cells 210, wherein the lid 150 is coupled with the first surface of each battery cells 210; and 
a base 110 coupled with a second surface of each battery cell 210 of the plurality of battery cells 210, wherein the base110  is coupled with the second surface of each battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Wang does not specifically teach the battery pack, wherein a lid coupled with a first surface of each battery cell of the plurality of battery cells, wherein the lid is coupled with the first surface of each battery cells with a thermal interface material; and a base coupled with a second surface of each battery cell of the plurality of battery cells, wherein the base is coupled with the second surface of each battery cells with a thermal interface material
However, Obasih et al. teach a battery cell pack comprising a thermal pouch (the adhesive) covering majority portion of the outer surface of the battery cell, which is formed between the thermal management features 150 and 152 (the lid and the base), wherein the thermal pouch is an adhesive forms the carbon-based thermal film (Wang: Sections [0055] ; Claims 14 and 15; Figs. 6 and 9).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Obasih et al. with the motivation of having a means such the thermal pouch improve the cooling efficiency and hold the battery cells in place.

With respect to claim 13, Wang teaches the battery pack, wherein the longitudinal beam 400 is characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface, the battery pack further comprising: a first side beam 115 extending parallel with the first longitudinal surface of the longitudinal beam 400; and a second side beam 125 extending parallel with the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 14, Wang teaches the battery pack, wherein the plurality of battery cells 210 comprise: a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400; and a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 15, Wang teaches the battery pack, further comprising: a first lateral wall 405 extending between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400, wherein the first lateral wall 405 extends between two battery cells 210 of the first set of battery cells 210; and a second lateral wall 405 extending between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400, wherein the second lateral wall 125 extends between two battery cells 210 of the second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 16, Wang teaches the battery pack, wherein the base 110 is a heat exchanger 310, and wherein the base defines fluid channels 710 extending orthogonally to the longitudinal beam (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        10/8/2022